DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear which structural element is being claimed.  The “accommodating motion” is not a structural element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teves (US 5,348,000).
Teves discloses an apparatus for movably coupling a robotic medical system to an anatomic orifice device, the apparatus comprising: a first end portion (unnumbered end of 14 near 12, see Fig 4) configured to be connected to the robotic medical system (10); a second end portion (unnumbered end of 14 near 16, see Fig 4) configured to be connected to the anatomic orifice device (20), the anatomic orifice device (20) being fixedly coupled to a patient (see Fig 4); and a medial portion (unnumbered middle portion of 14, see Fig 4) between the first end portion (unnumbered end of 14 near 12, see Fig 4) and the second end portion (unnumbered end of 14 near 16, see Fig 4), the medial portion (unnumbered middle portion of 14, see Fig 4) being configured to accommodate motion between the robotic medical system (10) and the anatomic orifice device (20) in at least one degree of freedom (col. 4 lines 17-20).
Re claim 2, the medial portion (unnumbered middle portion of 14, see Fig 4) is configured to accommodate motion in multiple degrees of freedom (col. 4 lines 17-20).
Re claim 4, the first end portion (unnumbered end of 14 near 12, see Fig 4) is further configured to be disconnected from the robotic medical system (10) when the motion between the robotic medical system (10) and the anatomic orifice device (20) includes a major displacement of the anatomic orifice device (20) relative to the robotic medical system (10).
Re claim 10, the first end portion (unnumbered end of 14 near 12, see Fig 4) is configured to decouple from the robotic medical system (10).
Allowable Subject Matter
Claims 5-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The patentability of claim 3 is undetermined at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170007792 		adaptor
US 6484724 			adaptor
	US 5676133 			conduit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656